         Case 4:21-cv-00026-CLR Document 7 Filed 04/09/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

JAMES R. SCOTT,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )           CV421-026
                                    )
CHATHAM COUNTY                      )
DETENTION CENTER, et al.,           )
                                    )
      Defendants.                   )

                                   ORDER


      Plaintiff has failed to keep the Court apprised of his current address in

violation of S.D. Ga. L.R. 11.1 (“Each attorney and pro se litigant has a

continuing obligation to apprise the Court of any address change.”). See doc.

6.   He has also failed to return the necessary forms to proceed in forma

pauperis, as ordered. See doc. 5. This Court has the authority to prune cases

from its dockets where parties have failed to comply with its Orders. See L.R.

41(b); see Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962) (courts have

the inherent authority to dismiss claims for lack of prosecution); Mingo v.

Sugar Cane Growers Co-op, 864 F.2d 101, 102 (11th Cir. 1989); Jones v.

Graham, 709 F.2d 1457, 1458 (11th Cir. 1983); Floyd v. United States, CV491-

277 (S.D. Ga. June 10, 1992). Accordingly, this case is DISMISSED without
        Case 4:21-cv-00026-CLR Document 7 Filed 04/09/21 Page 2 of 2




prejudice for plaintiff’s failure to provide the Court with an updated address

and failure to prosecute this action. The Clerk of Court is DIRECTED to close

this case.

      SO ORDERED, this 9th day of Ap
                                  April,
                                   pril, 2021.

                                   ______________________________
                                   _ _____________
                                                 ______________
                                   CHR RIS
                                        I TO P ER L. RAY
                                     HRISTOPHER
                                            OPH
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                      2
